Citation Nr: 1328875	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  11-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability.

4.  Entitlement to a rating higher than 10 percent for gastroesophageal reflux and hiatal hernia.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 1980 to January 1988 and from March 1989 to September 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2010 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The issues listed on the title page have been properly perfected on appeal.  There remains a question of whether the claim for increase for the right wrist disability is on appeal, which the Veteran may want to pursue. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a written statement in May 2013, the Veteran requested an in-person hearing before the Board at the VA Regional Office. 

To ensure procedural due process, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing at the Regional Office before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


